Citation Nr: 0516000	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-04 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine




THE ISSUE

Entitlement to a compensable evaluation for the service-
connected residuals of a fracture of the left fifth toe.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1957 to June 1961.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 RO decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected fracture residuals involving the 
left fifth toe include likely bony changes with related 
painful function, erythema and exquisite tenderness and are 
shown to be productive of a disability picture that more 
nearly approximates that of a noncompensable limitation of 
motion involving a group of minor joints.  



CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating for 
the veteran's service-connected left 5th toe fracture 
residuals are met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5283, 5284 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  The regulations implementing 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003).  

VCAA and the implementing regulations, in pertinent part, 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

In this case, the RO has made reasonable efforts to assist 
the veteran in obtaining evidence for his claim, to include 
requesting VA medical records.  

VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The RO has attempted to notify the veteran of the evidence 
needed to substantiate his increased rating claim in the 
January 2003 rating decision and the February 2003 Statement 
of the Case.  

The RO informed the veteran of what evidence was needed from 
him, what he could do to help with his claim, and what 
specifically VA would do to assist him.  Thus, in the Board's 
opinion, the RO has notified the veteran of what evidence he 
was responsible for obtaining and what evidence the VA would 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

As to its duty to assist, the RO also made reasonable efforts 
to assist the veteran in obtaining evidence for his claim, to 
include requesting all VA medical records to which he had 
referred.  

The RO also obtained a VA examination for the veteran that 
was completed in November 2002.  The Board is unaware of any 
additional evidence that is available in connection with this 
appeal.  

Finally, to the extent that the action taken hereinbelow is 
favorable to the veteran, the Board is satisfied that further 
discussion of whether all relevant evidence has been properly 
developed and whether further assistance is required to 
comply with the duty to assist is not necessary at this time.  
38 U.S.C.A. § 5103A (West 2002).  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  

However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example. 38 C.F.R. § 4.40 (2004).  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable. 38 C.F.R. § 4.59 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  

A careful review of the service medical records show that, in 
1957, the veteran sustained an in-service fracture of the 
proximal phalanx of the left 5th toe, as shown on x-ray 
study.  

In an unappealed November 1982 rating action, the RO assigned 
an initial nocompensable rating for the service-connected 
left fifth toe fracture residuals under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5299.  

Following the veteran's June 2002 increased rating claim, the 
RO in a January 2003 rating action continued the 
noncompensable evaluation for the veteran's service-connected 
left toe disability.  

In this case, the veteran seeks a compensable rating on the 
basis of limited motion and functional loss due to pain.  

The Board notes that the veteran's left foot was examined for 
VA purposes in November 2002.  On examination, it was noted 
that there was x-ray evidence of minimal degenerative changes 
with very mild hallux valgus deformity or bunion.  The 
examiner noted that it was unlikely that the veteran's left 
foot discomfort was solely related to the left fifth toe 
fracture.  

A January 2003 VA outpatient treatment record noted that the 
veteran had requested a podiatry consultation for prosthetics 
for left shoe inserts.  In a May 2003 VA primary care note, 
the veteran presented with left foot pain and erythema and 
exquisite tenderness of the fifth toe.  The VA physician 
reported possible gout.  

In a May 2003 VA podiatry consultation note, the podiatrist 
reported the veteran's complaints of having a painful left, 
fifth toe.  

On examination, a decreased range of motion of the first 
metacarpophalangeal joint with mild discomfort was observed.  
Acute pain was elicited with palpation of the left fifth toe.  
No crepitus, edema or erythema was noted.  

The impression was that of rule out arthritidies and 
prescribed a prosthetic appliance, presumably for the feet.  
In a July 2003 VA outpatient treatment record, the veteran 
continued to report difficult exercising due to hip, back and 
toe pain.  

Currently, the veteran receives a noncompensable rating under 
Diagnostic Code (DC) 5283-5284.  

It is noted that several Diagnostic Codes are relevant to 
disabilities of the feet and toes.  Diagnostic Code 5279 
applies to metatarsalgia and assigns a 10 percent rating for 
unilateral or bilateral metatarsalgia.  38 C.F.R. § 4.71a, 
Diagnostic Code 5279 (2004).  However, as there is no 
evidence that the veteran has been diagnosed with 
metatarsalgia this Diagnostic Code is not for application.  

Diagnostic Code 5283 applies to malunion or nonunion of the 
tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic 
Code 5283 (2004).  This Diagnostic Code provides for a 10 
percent rating for moderate malunion or nonunion.  There is 
no evidence that the veteran suffers from nonunion or 
malunion of any of the tarsal or metatarsal bones.  

However, the Board finds that the medical evidence currently 
presents a service-connected disability picture is more 
appropriately rated by analogy under the provisions of 
Diagnostic Codes 5017-5002 on the basis of objectively 
confirmed related painful motion.  

Given the demonstrated findings of erythema and exquisite 
tenderness of the left fifth toe, the service-connected 
disability picture is shown to more nearly approximate one 
that warrants a 10 percent rating for a noncompensable 
limitation of motion involving a group of minor joints under 
these criteria.  

The 10 percent evaluation takes into account the veteran's 
pain with evidence of tenderness and all related functional 
loss of the left fifth toe.  See, 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (2004); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran has complained of pain and there is objective 
evidence of loss of function due to pain involving that 
digit.  

Diagnostic Code 5284 applies to other foot injuries and 
assigns a 10 percent rating for moderate disability, a 20 
percent rating for moderately severe disability, and a 30 
percent rating for severe disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2004).  Loss of use of the foot is 
rated as 40 percent disabling. Id.  

The words "moderate" and "severe" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just". 38 C.F.R. § 4.6 
(2004). 

As such, the Board finds in this case that the service-
connected left fifth toe fracture residuals alone cannot rise 
to a level of overall foot disability of moderately severe 
degree or worse that would permit the assignment of rating 
higher than 10 percent under Diagnostic Code 5284.  

The Board has examined all other Diagnostic Codes pertinent 
to disabilities of the foot.  Claw foot or hammertoe have not 
been demonstrated, thus Diagnostic Codes 5278 and 5282 are 
not for application. 38 C.F.R. § 4.71a, Diagnostic Codes 
5278, 5282 (2004).  

The veteran does not have a diagnosis of pes planus, 
therefore, Diagnostic Code 5276 is not for application. 38 
C.F.R. § 4.71a, DC 5276 (2004).  

Weak foot and hallux rigidus have not been demonstrated and 
therefore Diagnostic Codes 5277 and 5281 are not for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5277, 5281 
(2004).  The Diagnostic Code referable to rating hallux 
valgus also would not be for application in this case.  

Accordingly, a 10 percent rating, but not higher, may be 
assigned for the service-connected left fifth toe fracture 
residuals.  



ORDER

A 10 percent rating for the service-connected left fifth toe 
fracture residuals is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


